                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

CHRISTINE SULTUSKA,                              )
                                                 )
                         Plaintiff,              )
                                                 )
vs.                                              )          No. CIV-18-669-C
                                                 )
JPMORGAN CHASE BANK,                             )
                                                 )
                         Defendant.              )

                           MEMORANDUM OPINION AND ORDER

           Now before the Court is Plaintiff’s Motion to Amend Complaint, along with

Defendant’s Response and Plaintiff’s Reply thereto. (See Dkt. Nos. 44, 49, 50.) The

Motion is now at issue.

      I.      Introduction

           Plaintiff originally filed this case against Defendant in July 2018. By October 2018,

the Court had entered a Scheduling Order establishing pretrial deadlines. (See Dkt. No.

11.) The parties thereafter engaged in discovery, culminating in Defendant’s summary

judgment motion, which the Court recently addressed. (See Dkt. No. 46.) Given the

parties’ latest request for an extension—which the Court granted—this case is now on the

December trial docket.

           Plaintiff now moves to amend or correct her complaint. She believes that she has

already established—both through the factual grounds within her complaint and through

the evidence she has collected through discovery—sufficient factual grounds for a claim

under the Family Medical Leave Act of 1993 (“FMLA”). (Dkt. No. 44, p. 3.) In her view,
the only change here would be to add an FMLA claim as a new legal theory. Defendant

responds, though, by pointing out that this case is very close to trial and Plaintiff has not

presented good cause to amend at this stage of the litigation.

   II.      Standard

         Federal Rule of Civil Procedure 15(a)(2) provides, in pertinent part, that “a party

may amend its pleading only with the opposing party’s written consent or the court’s leave.

The court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). But

here, where the movant is seeking leave to amend after a scheduling order deadline, the

movant must establish good cause to amend. See Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l

Bank Ass’n, 771 F.3d 1230 (10th Cir. 2014). To meet this standard, a movant generally

must show that the “scheduling deadlines cannot be met despite a party’s diligent efforts.”

Pumpco, Inc. v. Schenker Int’l, Inc., 204 F.R.D. 667, 668 (D. Colo. 2001).

         Examples of good cause are present when a party, for example, learns of new

information through discovery, or when a change in the law occurs after the scheduling

deadline. Id. at 668. When determining whether to allow the amendment, courts should

consider whether any of the following are present: undue delay, undue prejudice to the

opposing party, bad faith or dilatory motive, failure to cure deficiencies by amendments

previously allowed, or futility of amendment. See Frank v. U.S. West, Inc., 3 F.3d 1357,

1365 (10th Cir. 1993). Ultimately, though, whether to grant leave to amend is within the

trial court’s discretion. Woolsey v. Marion Labs., Inc., 934 F.2d 1452, 1462 (10th Cir.

1991).



                                              2
   III.       Analysis

          The Court finds that Plaintiff has failed to establish good cause to amend her

complaint. Plaintiff learned about the possibility of bringing an FMLA claim during the

discovery process, which closed August 15, 2019. According to her, she brought this to

Defendant’s attention as early as July 2019. (Dkt. No. 44, p. 3.) So even though it is

unclear precisely when she learned about the viability of any FMLA claim, at the very

least, she waited over two months before moving to amend her complaint.

          Notably, in her motion, she does not argue that she moved with due diligence to

bring this to the Court’s attention. Instead, she largely focuses on including this claim in

the final pretrial report. (Dkt. No. 44, pp. 4-9.) But Plaintiff conflates inclusion in the

pretrial report1 with the standard for a movant on a motion to amend—particularly after the

scheduling order deadlines have passed. Here, Plaintiff’s amendment deadline passed in

October 2018. (See Dkt. No. 11.) As mentioned, moreover, discovery closed in August

2019. Put simply, Plaintiff has presented no compelling reason (1) why this motion could

not have been made months ago, and (2) why it is so compelling to include this claim so

soon before trial. And even though Plaintiff would not oppose further discovery on this




          1
         Indeed, rather than addressing the proper standard for a motion to amend, Plaintiff
urges the Court to include the FMLA claim as a separate “theory for recovery.” (Dkt. No.
44, p. 2.) She does so because, in her view, she has established all the necessary factual
foundations of the claim—she just hasn’t identified it as a theory of recovery in her
complaint. Id. at 2-4. The Court finds, however, that Plaintiff’s proposed amendment
would be more than just an additional theory of recovery—it would be an additional claim
that would likely merit further briefing and discovery.

                                             3
claim should Defendant ask for it,2 the Court finds that such a delay at this point would be

unjustified. In short, Plaintiff has failed to present good cause to amend her complaint.

Her motion will therefore be denied.

   IV.         Conclusion

         For these reasons, Plaintiff’s Motion to Amend Complaint (Dkt. No. 44) is

DENIED.

         IT IS SO ORDERED this 30th day of October, 2019.




         2
             Defendant would ask for it. (See Dkt. No. 49, p. 2.)
                                                 4
